Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Robin Ackerman : CIVIL ACTION

V.

Hillenbrand, Inc. and
Health Design Plus, Inc.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § l :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its flrst appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

NO.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Beneflts. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (X)

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks. ( )
Michael S. Levin / %'/
Date Attorney-at-law Attorney or Plaintiff
215-953-5200 215-953-5214 Michael@flagerlaw.com
Hephone FAX Number E-Mail Address

(civ. 660) 10/02

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 2 of 17
C[VIL COVER SHEET

'I`he lS 44 civil cover sheet and the information contained hereinrn_ci`t|icr replace nor supplement the filing find service ot`pleadings or other papers us re tiircd by |a\\’. except as
provided b _' local rules of_court. T|'iis lorin` approved by the _tiidiei:il Conterencc oft}ie mtcd States in Scptemher 1974_ is required t`or the use ot`tt'ie lerk ot`Court t`or the
purpose o initiating the eivi| docket sheet i.$'.';'i';` .'.\’_s“."!i’t)'{"!'fr).\".~;div .\\-'f;.t'i"!’i-tr';.'-j i).'~' `."fi'.'.x' .'-`U.feitl,,i

l. (a) PLAINTIFFS DEFENDANTS

15 -1-$ (Ri:\'. 06117)

 

(b) Coi.inty of Residcnce of First Listed l’lni`ritit`f BUCkS
{i'.".\'(`!',`ipi" fi'\" l f .‘o`_ })I.'lfi'\lili'f"["( '.‘!.W:'.\')

Cotintj.' ot`Residence ot`!"irst Listctl l)ef`endant Bpl_ey_ _
{U\' 1 :..‘\` }‘I..»ll':\"i'i'f"il' ('.-l.§‘i';'.\‘ {)i'\'l.l}

l.\' l..~\,\`D (`Oi\‘DE.\[,\'.»\Tl()N (`.»\SIES, L*Sl:`. `I'l'§l;` l.(')(`.-\'l`l(),\` OF
`['Illi 'l`R.-\("l` OF Li-\i\`[) l.\`\"()l.\`l:.[).

.\OTE:

(c) :'\HOl'T'|Ey 5 i'i'"irm' Nimn:, Azfr.i're.\'.\‘, amf i"i.'i'cp.lir)ne Nzirriht'r

l
|Vlichaet S. Levin, Ftager & Associates, PC, 1210 Northbrcok Drive,
Suite 280, Trevose, PA 19053; 215-953-5200

AttOt't‘lC_\‘S (!fKiii)\i'irj

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l[. BASlS OF JURISDlCTlON f."l'rtccun' ".`\"`lrlf}lt¢'fii).rfi)l[t‘j l". CITIZENSHI p OF PRlNCIPAL Pz` RT]ES r."fi.'t‘¢' iiri \ iii ()iii'}.i’n.r_.'i)r I'i'iiitli'lfl
!`l"¢)r i')i\‘i:r\itfi‘ f `ii\t'\ lliili‘i ir)iti'()iii' !¥r),t' frirflerl'iii!iiiii‘i
j l L`.Si Go\'eminent g 3 Fedcml Qucstion l"l`l" DEF PTF [)F.|"
Pla:`n'til`f H'/'..\'. (i`i)i'uriinieiii i\'r)r.ir i"uri[ij; (`itizeii of Titis St:.tte :l l 3 l lii\:oq)omled ar Princip.'il 1’l:icc .'\ ~1 i"l -l
o|`liusincss ln This Stati:
fl 2 11 S, Gm'emiiient C] 4 Dii.'ersity t`itizen ot`.-\nolher Siaie _`1 2 fl 3 lneorpoi'aicd iriii.l'l’rincipul l’|iiee :l 5 fl 5
Defe:idaiit .’hiific'¢ire ( `iri:errshi`,') rg[!’:ir.'ie.\~ m item .'H,i o|`Business ln .-\not]ier Stnte
l`itir.cn or Subjcct 01`:1 :l 3 g 3 1"oreign \'iitioi) 3 6 :l h
l"or\:ien L`ounm'
lV. NATURE OF SUlT (!’i'acemi ",'\m iii ()m.’ Bux On.[\‘,l Ciitll\' itt.‘t’t.' liltf Naltll'fi nl'Sltll COdL‘ DCSCt’i liOItS.
1 CONTR_¢_Cr To_§'rs FoRFEiTUR£/PENALT¥ BANKRUPTCV o'riiER sTATiJTF.s l
§`1 110 lnsura.rice PERSONAL lN.fllRY PERS()NAL INJUR\’ Cl 625 Dnig Rel:iteil Seizure Cl 422 Appeii| 28 USC 158 :I 3751-`;ilseCl:ii`iiis.-\ci
.-l 120 Man`ne 1:] 310 .~\irplnni.' :.-l 365 l’ersoii:tl injury - nf`Propi:rt)‘ 21 l'S(` 351 g 423 Witlidruwiil :l 376 Qiii 'l`.'tm 131 USC`
3 130 i\liller.-\cf g 315 .-\ii”p]anc Prodnct l’rotlllct Li;tbility .-i 690 ()Uier 28 USC 157 37291¥!1)
j 1»10 Xegoti:ih|e lnstruinent Li:ibility fl 36711\:111111(`211'¢9 fl ~100 St.'iti: Rcapportionincnt
_”1 150 Reco\'ery 01`0\ erpa_vnient Cl 320 .-\ssmi|t. Libel & E‘h:imi:iccutical PROPER'I'Y RIGHTS fl -110 .~\ntitrizst
& Enforcemen: of.ludginent Sinndcr l’i:rsoiml [ttjur}.‘ :_1 820 (`op_\'ng`lit.~'. -l -130 linnks and B:iiiking
g 151 i\lcdicare Act Cl 330 Federal E:'nplo_‘,‘crs` Pruduct Liability |:l 830 l’atent :l -150 (`oiniiici‘ce
fl 152 Reco\'ery of Dei`aulied I,ialiility j 368 Asbestos Pcrsunal l'l 835 l’:itcnt - .-\bhrc\‘iuted 1`1 ~1()0 lleportatiou
Stiidcnt Li.)an:i 1:1 340 M:in`iic 1ii_iiiiy Prodiict i\'ew [)riig Appliczition f','] ~1?0 l{iiekcieer lniliienced :inil
lExciudes Vcicriiiis) EI 345 Mnriiie Prodiici triiiliili`ly Cl 840 'l`i'ndciiiiirk (`orrupi Orgnniv.atioiis
ij 153 Recovcr_v oi`O\'erpaymcnt Li:ibility PERS().\'.-\L PR()PER'|`\' L.ABOR §Q£ IAL §E§§LIRITY Cl 480 {.`onsniiier Crcdit
of \`eteran`s Beiielits g 350 .\lo'tor \r`eliicli: fl 370 Otlier Frmicl -l 710 linir Lnbor St:incl:ird.\' .'.'.| 861 H[.-\ ( 13‘)51`1`1 f`,| -1‘3111.`:\111\:'$:111\'
3 160 Stockholdcrs' Siiiis fl 355 .\lotor \"chiclc 3 371 'l`rtitli in Lcn<liiig .~\ct ',l 862 Blzick l_tlng 19231 -l 350 Seciiritics»£lninmodities
:1 190 ()iher Conir:ict Prodiici liability 11 330 Oclier Persoiial .`l 720 Lubor.'.\lmizigi.'i:ieiit 1 363 Dl\"'("l)l\\"\\' t-tll$(g)l liveli:uige
fl 195 Conrraci Prodiicz Liahility CI 360 0:1icr I’ersonzii l’ropei‘i}l Damzigc Relaiicms fl 804 SSID 'l'iile X\’l '1 H‘)U ()iiier Sintuion_.' .-\ciimi.~'
f'_`| 106 Francliisc injury [l 385 l’ro]ierty Da.muge fl '1-10 llailway L:ibnr Act fl 305 RS[ (405{g)) 3 1191 .-\gricti|ttim| .-\cts
1_'_| 302 Pi.'rsoiinl lii'itiry - l’mdiict Liability ['] 751 l-`iiniil)‘ and NIeilii_'iil j 893 lin\‘ircinliienta] Nl:itti:rs
Mediczil Mzilpr:ictice Eien\'e Ar:t _ ._l 395 lirectiiiin ol`[nfi)rrii:ttiun
[_ REAL PROFERTY CML RlGHTS PRlSONER PETI'_I`IONS [l 790 ()tllcr Labor l_itig;ttioll FEDERAL TAX SUl'I`S .-\Ct
3 210 Ltuid Condemn:ition Cl 440 Otlier Ci\'il Rights Halieas Corpus: tx T‘.ll llinplciyee Retirciiicnt ;'] 870`|`;1xes(ll.5. l’|.'.iintiff 3 396 ,-\rliitration
j 220 Forcclosine 11 441 \'otiiig fl 463 .~\|i`cii Dei:iinec income Seeuni_\- :\ei or De|`i:ndiini] I.| 899.1\diiiinistrrlti\'e Prccedur<:
3 230 Renr Lease& chci:ncnt C| 442 Enip|oynient :l 510 Moiii.)ns to \’acaie fl 871 lRS 'I`hirii P.'u't_\ .-\i;i"Re\'ie\\‘ or .-\ppeal of
3 240 Torts to La:id g 4431101.ising/ Sentencc 20 L`SL` T(\U‘)` .»\gcn:_\‘ Dei:ision
5 245 Ton Produei liability Aecoinmodutions 0 530 Geiierzil fl 050 (`onsiiiuiinnalit_v ot`
fl 290 All {)clier Rezi] Property 13 445 i\mi.-r \x'/Di`sabilicies- El 535 Dciitli Pena|ry IMMIGRATlON Si.'iie Siaiuics
liniploynient Otlicr: Fl 1162 Nntiir:ilization Applicaiiion
Cl 546 Ai:icr. wllJ:`sabi|ilies- Cl 540 Mandni:i\:s S: 0ilier H 465 Oilier lininigmticin
Otlicr C| 550 C`i\‘il Rights .-\ctions
fl 448 Ediicznioii 11 555 Prisori C`ondilioii
:l 560 (`i\'il Di.'tainee ~
{.`ondi:ions 01`
{.`oii tineiiiein

 

V. ORlGlN Fi".'iiceriir "."`\ iii ()ire Hi).\'()ir.liy

Xl Origii'ial_ tj 2 Rcmoved 1`i'oni Cl 3 Reinanded t`rom ij 4 Rciiistated or 0 5 '1`[;“15[`¢rrcd1`min l`_l 6 M_iiltidistrict 17 8 M_Li_ltid_islrict
Proceeding State Coiirt Appe|late Court Reopencd A,mihL-r ngi[ici litigation - Lritigatznn -
ii\pt-t‘ifiy [`runst`er Direct 1~`ile

 

Cite the U.S. Civil Statute under which you arc filing H)r) mir er`rejurr`.\r!icrimml stauffer mi!c:i.vu'i'i'er.\'r`t,i‘)'
29 USC 1132(0}

Brief description ofcausc:

Erisa Penalty C|aim

Vl. CAUSE OF ACT!ON

 

 

Vll. REQUESTED IN g Cl'[lZCK IF T]-I|S ]S A C|,ASS ,\CTION 1)1£1\'11\1\11) 5 Clllr`.Ci\' YES only it`dcmiiiided in complaint
COMPLA!NT: UNDER RULE 23. F-R-Cv-P- .iiriz\' nimman .‘1 m :iNO
Vlll. RELATED CASE(S) ,
(.\`"i .\.' i 'ir.¢>.»ir;: ’
IF ANY “ " m iiii)c;i; / // __ ooci;r-,TNiiit»iBER _

 

D.-\'l`E

1 . 1
sios..\'i‘ ' A'i"i'o i= ' i_)i= JREORD/.r
é, ,,/

4
\-._.»"

// //¢///.t/

F()R ()FFI(,`E llSF. (]NI.Y

RE(`EWT »`“» AMOL`NT .»\l’l’l.\"l;\-‘G lF'P

Jl'l)(ii". i\.l.-\G. .ll_?l')Gl-I

 

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 3 of 17
UNiTEi) sTATi;s nlsTRicT CoURT
ron THE EASTERN instch or PENNvavANiA

DESlGNATION FORM
(to be used by counsel or pro se plainlw`to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address ofplaintiff: 4257 tVli|ords Lane, Doy|estown, PA 18920

 

Address ofDefendam: One Batesvilte Boulevard, Batesvil|e, lN 47006 / 1755 Georgetown Road, Hudson, OH 44236

Place of Accident, Incident or Transaction: BUCKS Countys Pennsylvania

 

 

RELA TED CASE, lFAN}’.'
Case Number: Judge: Date Terminated:
Civi| cases are deemed related when Yes is answered to any of the following questions:

1. ls this case related to property included in an earlier numbered suit pending or within one year Yes |:| No-
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |: No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes m No
numbered case pending or within one year previously terminated action of this coun?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes m No

case filed by the same individual?

      
 

I certify that, to my knowledge, the within case I:I is / El is no
this court except as ted ve.

DATE; //( /l/ /f/

case now ending or within one year previously terminated action in

/` 78463

 

 

 

 

 

 

 

 

 

Auomey-ai-Eiiv//Pro Se Plai'mij` Attorney I.D. # (i`fappli'cable)

ClVlL: (Place a \l in one category only)
A. F ederal Questr'on Cases: B. Diversity Jurisdiction Cases:
m l lndemnity Contract, Maririe Contract, and All Other Contracts |:l l. lnsurance Contract and Other Contracts
m 2 FELA n 2. Airp|ane Pcrsona| lnjury
|:\ 3 Jones Act-Personal lnjury m 3. Assault, Del`amatiori
|:I 4 Antitrust E] 4. Marine Personal lnjury

5 Patent |:| 5. Motor Vehicle Personal lnjury

6 Labor-Management Relations |:| 6. Other Personal lnjury (Please specify):
m 7 Civil Rights |:| 7. Products Liability
m 8 Habeas Corpus |:| 8. Products Liability - Asbestos

9. Securities Act(s) Cases |:] 9. All other Diversity Cases

10. SOCial Security Review CaS€S (Pl'ease speci`jjl):
l l. A|l other Federal Qi.iestion Cases

(Please specify): Eri$a
ARBITRATION CERTlFlCATlON
(T he eject of this certification is to remove the case from eligibility for arbitration )

I, , counsel of record or pro se plaintifi`, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of` my knowledge and belief`, the damages recoverable in this civil action case
exceed the sum of $l 50,000.00 exclusive of interest and costs:

ij Relief other than monetary damages is sought.

DATE'.

 

Attorney-at-Law / Pro Se Plai'mif Artomey I.D. # (ifapplicable)

NOTE: A trial de novo will be a trial byjury only ifthere has been compliance with F.R.C.P. 38.

 

Civv 609 (5'20]8)

 

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 4 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN ACKERMAN : CIVIL ACTION
4257 Milords Lane
Doylestown, PA 18902
Plaintiff
v.
HILLENBRAND, INC.
One Batesville Boulevard
Batesville, IN 47006
and
HEALTH DESIGN PLUS, INC.

1755 Georgetown Road
Hudson, OH 44236

COMPLAINT UNDER ERISA SECTION 502§c}

1. Plaintiff, Robin Ackerman, is an adult individual and citizen and resident of the
Commonwealth of Pennsylvania, residing therein at 4257 Milords Lane, Doylestown, PA 18902.

2. Defendant, Hillenbrand, Inc. (“Hillenbrand”) is a foreign business corporation,
authorized to conduct business within the Commonwealth of Pennsylvania, and maintaining its
principal place of business at One Batesville Boulevard, Batesville, IN 47006.

3. Defendant, Health Design Plus, Inc. (“HDP”) is a foreign business corporation,
authorized to conduct business within the Commonwealth of Pennsylvania and maintaining its
principal place of business at 1755 Georgetown Road, Hudson, OH 44236.

4. At all times relevant hereto, defendant Hillenbrand was the named plan sponsor and
designated administrator of one certain employee benefits plan, designated as the “Hillenbrand,

Inc. Welfare Plan”, which Was an employee benefit plan qualified under and operating pursuant

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 5 of 17

to the terms of the Employee Retirement Income and Security Act of 1974 (“ERISA”), 29 U.S.C.
§ 1001, et seq.

5. At all times relevant hereto, defendant HDP was the “administrative services only”
(“ASO”) contractor, and effectively the de facto administrator of the “Hillenbrand, Inc. Welfare
Plan” (“the Plan”), which was an employee benefit plan qualified under and operating pursuant
to the terms of the Employee Retirement Income and Security Act of 1974 (“ERISA”), 29 U.S.C.
§ 1001, et seq., and, in connection therewith, was responsible for the administration, processing
and payment of medical benefits claims, as well as overseeing and administrating subrogation
and reimbursement claims asserted against Plan beneficiaries

6. At all times relevant hereto, Plaintiff, Robin Ackerman, was an eligible beneficiary and
participant of the Plan.

7. Following an incident which occurred on December 9, 2011 in which Plaintiff sustained
injuries, some of Plaintiff’s medical bills were paid by the Plan.

8. Subsequently, on or about July ll, 2017, defendants Hillenbrand and HDP asserted a
subrogation and/or reimbursement lien against the proceeds of a civil action for bodily injuries in
what was represented to be the final amount of $8,450.13, communicating its lien demand
through a third-party vendor doing business as Socrates, Inc..

9. In an attempt to determine the nature, extent and validity of the subrogation claim
asserted by Socrates, Inc. on behalf of defendants Hillenbrand and HDP, Plaintiff sent a written
request for Plan documentation to Socrates, Inc. on September 27, 2017, a true and correct copy
of which is attached hereto as Exhibit “A”.

10. Afcer receiving no response from Socrates, Inc. in reference to her written request for

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 6 of 17

Plan documents, Plaintiff sent an identical request directly to the designated administrator of the
Plan, defendant Hillenbrand, on January 2, 2018. A true and correct copy of the same is attached
hereto as Exhibit “B”.

ll. On or about May 9, 2018, defendants Hillenbrand and HDP provided a partial response to
Plaintiff's written request for Plan documents, by providing an itemized list of payments
comprising the asserted lien, a Form 5500 filing for the Plan, and a Summary Plan Description.
The balance of the documents requested were not provided and remain outstanding

12. Section 104(b)(4) of the Employee Retirement Income Security Act (“ERISA”) provides
that the plan administrator shall, “upon written request of any participant or beneficiary, furnish a
copy of . . . instruments under which the plan is established or operated.” 29 U.S.C. § 1024(b)(4).

13. Further, ERISA Section 502(c)(1)(B), 29 U.S.C. § 1132(c)(1)(B), as supplemented by
current Federal Regulations, provides that if the administrator fails to comply with such a request
within 30 days, the court is authorized to award damages to such participant or beneficiary in the
amount of up to $110 a day from the date of such failure or refusal, or order other such relief as
the court deems proper.

14. The documents Which may be requested and which must be fumished upon the written
request of a Plan beneficiary or participant include “a copy of the latest updated summary, plan
description, and the latest annual report, any terminal report, the bargaining agreement, trust
agreement, contract, or other instruments under which the plan is established or operated.”
ERISA § 104(b)(4), 29 U.S.C. § 1024(b)(4).

15. The Plaintiff’s written request sought documents within the scope of ERISA §104(b)(4)
which defendant failed to provide, even in part, until 224 days of the initial request to Socrates,

Inc. and 127 days after the second request sent directly to defendant Hillenbrand.

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 7 of 17

16. Since the documents requested by the Plaintiff, a participant in and beneficiary of the
Plan were not timely provided, the defendants are liable for penalties to the Plaintiff pursuant to
ERlSA Section 502(c)(1)(B).

WHEREFORE, Plaintiff respectfully requests judgment in her favor in an amount equal
to One Hundred Dollars (3100.00) per day for each day that the Defendants failed to comply
with the Plaintiff`s written request, or such other per diem penalty that the court deems

appropriate under the circumstances, together with reasonable attorney fees and costs of suit.

Respectfully submitted,

Michael S.L-Ieevin, Esquire
Attorney ID No. 78463

Flager & Associates, P.C.

1210 Northbrook Drive, Suite 280
Trevose, PA 19053

Telephone: 215.953.5200
Facsimile: 215.953.5214

michael(ri),flagerlaw.coin

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 8 of 17

EXHIBIT A

 

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 9 of 17

RANDALL Cl FLAGF.R° I.F.GAL ASS|STANTS One Not'thbmok Corporate Ccntcr
f’31)“"*1\|3.1-Z-"\l`il"u':° 1210 Northbmok Drive, Suitc 280
ADAM D' FLAGERo SHF.RR\' l.). BROOKS T PA 19053
DONNA PEC[LID (2'1€5?;¢5’3 5200 FAX (2|5) 953 5214
___ ’ cov.\'ssi.to'mr. rim KtM DWYER, RN ' ’ = '
plager & ASSOClat€S, PC i-iAit\'r:v it seRNovriv. 'i'i-:itiu sNiaAo
' LlSA TOKLW|AN 1-888-470- 1099
A Prot`cssiarial Corporauon . Mmbu or w & m am mai|@pjagcr]_,am¢°m
A'l'l`ORNl-`.YS AT LAW www.l"lagcrlaw.com
September 27, 2017

Via Fax 412-278-5861
Socrates, Inc.
Attn.: Jessica Pierce

RE: Robin Ackerman v. Melissa Ventresca, et al.
ID #BYC00000112102

Dear Ms. Pierce_.

Kindly accept this in response to your assertion of a demand for repayment of your lien
against our client’s recovery for the personal injuries she suffered as a result of an accident. You
are aware that we can represent only our client and we cannot represent your interests

As a general principle of law, it is necessary for Socrates to authenticate the lawfulness and
propriety of the Plans subrogation rights and its purported lien.

Accordingly, l respectfully require that you advise and also forward certified copies in
response to the following:

1. Please advise as to whether you assert that the Plain is self~funded plan and/or

is entitled to statutory reimbursement and/or has a reimbursement provision
in the Plan.

2. The exact name and address of the Plan.

3. A certified copy of the complete Plan Docurnent for the Health Plan in effect
on the date of the loss and all such documents issued subsequently during any
year in which benefits were paid to/on behalf of claimant/beneficiary.

4. Any document arnending, supplementing, or otherwise modifying the Plan
Document for the year preceding the date of the loss through the current year.

5. Certified copies of any Summary Plan Description and employee benefits
booklet in effect at the time of injury and all such documents issued
subsequently during any year in which benefits were paid to/on behalf of
claimant/beneficiary

MILLION DOLLA.R AD\"OCACY FORUM MEMBERSHIP

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 10 of 17

1512ng & Associates, PC

,\ mm t“qmm§_
,\'l'mn.\'r.vs .\r mw

lO.

Any SPD Wrap Document in effect at the time of injury, and all such
documents issued subsequently during any year in which the benefits were
paid to or on behalf of claimant or beneficiary.

Copy of the Administrative Services Contract between the Employer under
the Plan and the Plan Insurer/Claims Administrator in effect on the date of
loss of 12/09/2011 and all subsequent Administrative Services Contract
documents to the present.

Copies of all Plan contracts including, but not limited to: Insurance Contracts,
Stop Loss Contracts, Health lnsurance Contracts, Insurance Intennediary
Services Contracts, and Administrative Services Contracts servicing
Pennsylvania participants for the years 2011 to the present.

Complete Bargaining Agreement, Trust Agreement, Contract or other
instrument under which the Health Plan is established, together with any
documents amending, supplementing, or otherwise modifying the same with
regard to repayment/subrogation since the establishment date until the
present.

The legal and contractual bases for your client’s lien. By way of
exemplification and not in limitation, if you premise your demand on the
plan’s status as an ERISA plan, in accordance with 29 U.S.C. §§1129(c) and
the US Department of Labor Regulations, I am requesting that Socrates and
Health Design Plus deliver to us the following documents:

a. The document(s) which grants any authority from the
plan sponsor or plan administrator to make
decisions as a plan fiduciary as that term is
defined under 29 U.S.C. llO$(c), under the
Short Term Disability Plan, Long Terrn Disability
(“LTD”) Plan and Health Insurance Plan;

b. The Summary Plan Description and the Plan documents
for the year preceding the date of the subject
accident and the year of the subject motor vehicle
accident. Under §§ 502 of ERISA, the failure to
provide those documents that are required to be
disclosed as a matter of law within thirty (30) days
of a written request, subjects the violator to a
discretionary $110.00 a day penalty for non-
compliance, plus in some instances attorneys’ fees
and related costs. This includes Form 5500, Schedule
A and C, summary plan description, certified copy
of the policy, plan notifications, IRS filings,
etc., that are necessary to perfect the purported lien;

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 11 of 17

FlaW& Associates, PC

At'nrwiml emma

"'"“’“""'Ys '"'"“" c. An exact copy of the Plan language in question for
the insured member’s Plan that was in effect at the
time of the accident. No “sample” copies or other

such reproductions are accepted;

d. Pursuant to CFR 2520.102-3 copies of all contracts
including, but not limited to: insurance contracts,
Stop Loss Contracts, Health Insurance Contracts,
Insurance Intermediary Services Contracts, and
Administrative Contracts related to Medical Plan
serving participants for the year preceding the date
of loss through the current year.

e. Any Trust Agreement or other document establishing
the funding for the plan;

f. Certified copies of the Plan's Annual Return/Report
(IRS/DOL Form 5500), including all attached Financial
Schedules, for the year including the date of injury, the
prior year, and all subsequent years in which benefits
were paid to or on behalf of claimant;

g. The complete Administrative Services Only (ASO) Agreement
with any Third-Party Administrator (TPA) for the Plan,
including claims processing, funding and reimbursement
procedures;

h. An affidavit from Plan Administrator attesting to
self-funded status of the Plan;

i. All amendments to the Plan Documents and Copies of the
SMM (Summary of Material Modifications) statements for
the year preceding the subject motor vehicle accident and
the year of the subject motor vehicle accident.

ll. Any subsequent Subrogation or Reimbursement Agreements signed by my client.

12. A copy of all written policies, memoranda, minutes of meetings and any other written
documentation addressing reimbursement or subrogation or enforcement of the same.

13. The amount of the lien claimed by your client as of the date of your response to this
letter.

14. Any other documents that define my client’s duty to reimburse the plan from his/her
recovery; and

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 12 of 17

Fla§e?& Associates, PC

r\ l‘m{ruiunal Corpnxalim

"mm"'m"`r'““" 15. The percentage by which the purported lien is reduced respective to collection
activities and costs.

No claim for subrogation will be recognized absent provision of contractual and legal
authority.

Thank you.

Very truly yours,

Edward J. Zanine

EJZ/ts

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 13 of 17

EXHIBIT B

 

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 14 of 17

RANI)ALL C. FI.»\GER' l.li(i:\l. ASSISTAN'I'S

ED\\'ARD_]. 7..»\NINF.°
l\lJAM D. HJ\GF.R° SH|".RRY D. BROOKS
DUNNA PF.Cll.ID

"'_ ' c:nuNsi»:l.m'mr. mm KIM DWYER. RN
F].ag€r & ASSOClateS, PC H,\va-:\' a ssaNo\-'rl'/. 'l‘r.nm susan
usA ioxi\r,\}m.'
A Frofcssional Corpnr:uion

A ,| : RNEYS A,r b“`, ‘ .\lrml)rrnf .\] & PA Baxs

January 2, 2018

Via Fax 412-278~5861
Hillenbrand, Inc.

One Batesville Blvd
Batesville In 47006
Attn.: Julie J. Joerger

RE: Robin Ackerman v. Melissa Ventresca, et al.
ID #BYC00000112102
HILLENBRAND, INC. WELFARE PLAN

Dear Ms. Joerger:

One Nortlil)rook Corporatc Cclucr
l2 IO Northl)rook Dri\'c, Suile 280
'l`rt'\'nsc, PA l9053

(2|5) 953'5200 * FAX: (215) 953-5214

l ~888-470- l 099
mail@l~`lager[.a\\'.com
\m'w. l"lz\gcrla\\'.com

Kindly accept this in response to your assertion of a demand for repayment of your lien
against our client’s recovery for the personal injuries she suffered as a result of an accident. You
are aware that we can represent only our client and we cannot represent your interests.

As a general principle of law, it is necessary to authenticate the lawfulness and propriety

of the Plans subrogation rights and its purported lien.

Accordingly, I respectfully require that you advise and, also forward certified copies in

response to the following:

l. Please advise as to whether you assert that the Plain is self-funded plan and/or
is entitled to statutory reimbursement and/or has a reimbursement provision

in the Plan.

2. The exact name and address of the Plan.

3. A certified copy of the complete Plan Document for the Health Plan in effect
on the date of the loss and all such documents issued subsequently during any
year in which benefits were paid to/on behalf of claimant/beneficiary.

4. Any document amending, supplementing, or otherwise modifying the Plan
Document for the year preceding the date of the loss through the current year.

5. Certified copies of any Summary Plan Descripticn and employee benefits
booklet in effect at the time of injury and all such documents issued
subsequently during any year in which benefits were paid to/on behalf of

claimant/beneficiary

.\1lll,lON l)()l.l.r\R AD\-'OC:\CY FORU.\| Ml"..\ll|l'lRSl-ll?

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 15 of 17

I"lagT& Associates, PC

.\ panama (aq¢.mr.,§_

:\`I'mR.\'l'I\'S i\T l.'\\\'

lO.

Any SPD Wrap Document in effect at the time of injury, and all such
documents issued subsequently during any year in which the benefits were
paid to or on behalf of claimant or beneficiary.

Copy of the Administrative Services Contract between the Employer under
the Plan and the Plan Insurer/Claims Administrator in effect on the date of
loss of 12/09/2011 and all subsequent Administrative Services Contract
documents to the present.

Copies of all Plan contracts including, but not limited to: Insurance Contracts,
Stop Loss Contracts, Health Insurance Contracts, Insurance Intermediary
Services Contracts, and Administrative Services Contracts servicing
Pennsylvania participants for the years 2011 to the present.

Complete Bargaining Agreement, Trust Agreement, Contract or other
instrument under which the Health Plan is established, together with any
documents amending, supplementing, or otherwise modifying the same with
regard to repayment/subrogation since the establishment date until the
present.

The legal and contractual bases for your client’s lien. By way of
exemplification and not in limitation, if you premise your demand on the
plan’s status as an ERISA plan, in accordance with 29 U.S.C. §§1129(¢) and
the US Department of Labor Regulations, l am requesting that Hillenbrand,
Inc. and Health Design Plus deliver to us the following documents:

a. The document(s) which grants any authority from the
plan sponsor or plan administrator to make
decisions as a plan fiduciary as that term is
defined under 29 U.S.C. 1105(c), under the
Short Term Disability Plan, Long Term Disability
(“LTD”) Plan and Health Insurance Plan;

b. The Summary Plan Description and the Plan documents
for the year preceding the date of the subject
accident and the year of the subject motor vehicle
accident. Under §§ 502 of ERISA, the failure to
provide those documents that are required to be
disclosed as a matter of law within thirty (30) days
of a written request, subjects the violator to a
discretionary $l 10.00 a day penalty for non-
compliance, plus in some instances attomeys’ fees
and related costs. This includes Form 5500, Schedule
A and C, summary plan description, certified copy
of the policy, plan notifications, IRS filings,
etc., that are necessary to perfect the purported lien;

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 16 of 17

Fla§& Associates, PC

.\ men\`mul (inrpumi¢m
r\'i'l\'l RN|*ZYS .-\'l’ l.-\\\'

ll.

12.

13.

14.

c. An exact copy of the Plan language in question for
the insured member’s Plan that was in effect at the
time of the accident. No “sample” copies or other
such reproductions are accepted;

d. Pursuant to CFR 2520.102-3 copies of all contracts
including, but not limited to: insurance contracts,
Stop Loss Contracts, Health Insurance Contracts,
Insurance Intennediary Services Contracts, and
Administrative Conu’acts related to Medical Plan
serving participants for the year preceding the date
of loss through the current year.

e. Any Trust Agreement or other document establishing
the funding for the plan;

f`. Certified copies of the Plan's Annual Return/Report
(IRS/DOL Form 5500), including all attached Financial
Schedules, for the year including the date of injury, the
prior year, and all subsequent years in which benefits
were paid to or on behalf of claimant;

g. The complete Administrative Services Only (ASO) Agreement
with any Third-Party Administrator (TPA) for the Plan,
including claims processing, funding and reimbursement
procedures;

h. An affidavit from Plan Administrator attesting to
self-funded status of the Plan;

i. All amendments to the Plan Documents and Copies of the
SMM (Summary of Material Modifications) statements for
the year preceding the subject motor vehicle accident and
the year of the subject motor vehicle accident.

Any subsequent Subrogation or Reimbursement Agreements signed by my client,

A copy of all written policies, memoranda, minutes of meetings and any other written
documentation addressing reimbursement or subrogation or enforcement of the same.

The amount of the lien claimed by your client as of the date of your response to this
letter.

Any other documents that define my client’s duty to reimburse the plan from his/her
recovery; and

Case 2:18-cV-05011-CD.] Document 1 Filed 11/20/18 Page 17 of 17

Fla_g_e?& Associates, PC

A Pr\\l'r“irm.ll (Zm'purarim
.\T Il) R.\` H\'S ;\T l.\\\'

15. The percentage by which the purported lien is reduced respective to collection
activities and costs.

No claim for subrogation will be recognized absent provision of contractual and legal
authority.

Thank you.

EJZ/ts

 

